Citation Nr: 0100373	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-17 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for degenerative disc disease (DDD) of the lumbar spine with 
retrolisthesis of L5-S1.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from July 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The manifestations of the veteran's low back disability 
include subjective complaints of low back pain that radiates 
to the right hip and leg with some associated right leg and 
foot numbness, which appear or worsen with prolonged walking, 
standing, sitting, or bending; objective evidence of severe 
limitation of motion due to pain, mild tenderness to 
palpation at L4-5, and paraspinous muscle tightness without 
overt spasm; and radiographic evidence of minimal 
degenerative changes in the lumbar spine, disc bulging at L4-
5 on the right with possible foraminal stenosis at the same 
level, and disc bulging at L5-S1.     

3.  There is no evidence of reduced knee or ankle reflexes, 
reduced strength, deficiencies of sensation, atrophy, 
swelling, or spinal deformity.  The medical evidence does not 
suggest that the veteran is unable to work due to his low 
back disability.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 40 percent 
for DDD of the lumbar spine with retrolisthesis of L5-S1 have 
not been met.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000); 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 
4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals substantial compliance with the new 
statutory provisions and no indication that proceeding to 
review the veteran's claim will result in any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).   


Factual Background

The RO established service connection for DDD of the lumbar 
spine with retrolisthesis of L5-S1 in a May 1975 rating 
decision.  At that time, it assigned a 10 percent disability 
rating.  The RO increased the evaluation to 40 percent in a 
February 1991 rating action and continued it thereafter.  

In October 1997, the veteran submitted a claim for an 
increased rating.  In connection with that claim, he 
underwent a VA orthopedic examination in November 1997.  He 
reported receiving only VA treatment for his back.  The 
veteran complained of chronic low back pain associated with 
occasional right leg numbness.  He explained that the range 
of back motion was not really decreased but was more painful.  
Flare-ups of pain occurred when he stood wrong or sat for a 
long period of time and lasted for one to two hours.  Lying 
on his back helped the pain, as did other positions at time.  
He also took Naprosyn.  The veteran did not use any assistive 
device and had not had any surgery.  He was unemployed and 
unable to get hired for a job once an employer found out he 
had a history of back problems.  

On examination, range of motion testing revealed forward 
flexion to 75 degrees with pain at 25 degrees, backward 
extension to 35 degrees without evidence of discomfort, right 
lateral flexion to 38 degrees and left lateral flexion to 36 
degrees with pain at about 20 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  The veteran put his 
hands on his knees when standing back up after flexion.  The 
back was mildly tender to palpation at L4-5.  Otherwise, the 
examination was negative for postural abnormality or fixed 
deformity, muscle spasm during range of motion testing, 
neurological abnormalities, deficiencies of sensation, 
reduced reflexes, or reduced muscle strength.  The veteran 
was able to dress and undress without any evidence of 
significant discomfort.  X-rays showed minimal degenerative 
changes of the lower lumbar spine unchanged from April 1996 
films.  A computed tomography (CT) scan of the lumbar spine 
ordered for the examination and performed in November 1997 
showed moderate lateral disc protrusion at L4-5 on the right.  
The examiner commented that the findings from the CT scan 
were consistent with the veteran's complaints and the 
physical findings on examination.  He added that the disc 
protrusion was associated with pain, discomfort, and the 
occasional numbness in the right leg.     

The RO obtained the veteran's VA outpatient medical records.  
He presented in October 1997 with continued back problems.  
Notes indicated no change from his previous status and no 
neurological compromise.  The veteran was referred to 
physical therapy.  The October 1997 report of the initial 
physical therapy assessment indicated that the veteran 
complained of pain in the central lumbar area, intermittent 
pain in the right thigh, and intermittent numbness in the 
entire right leg and the left foot.  The symptoms worsened 
throughout the day and with bending and sitting.  Examination 
revealed moderate loss of flexion and extension and 
diminished sensation in both feet.  There was no motor 
deficit.  The veteran participated in therapy from October 
1997 to December 1997.  The December 1997 discharge notes 
reflected objective and subjective indicators of improvement.  

In an April 1998 rating decision, the RO continued the 40 
percent rating for the veteran's low back disability.  He 
timely appealed that decision.  

VA outpatient notes dated in February 1998 indicated that the 
veteran reported some improvement in back symptoms after 
physical therapy.  In September 1998, the veteran reported 
having low back pain, sharp right hip pain that radiated to 
the leg, and numbness in all toes of the right foot.  He did 
back exercises, walked, used a lumbar support, and took 
Naprosyn.  Examination was negative.  

The veteran was afforded another VA orthopedic examination in 
July 1999.  The examiner stated that he reviewed the 
veteran's claims folder and his current chart for the 
examination.  The veteran explained that, on walking one mile 
or more, he might at times develop a sharp pain in the right 
hip and leg, with numbness and tingling down to the toes, and 
a sense of the leg wanting to give way.  The pain might 
subside very suddenly.  If he stood for 20 minutes or more, 
he had pain or numbness in the right leg.  Similarly, when he 
went on a very long drive, his legs might get numb.  During a 
three and one-half hour drive, he stopped three or four times 
due to numbness.  In addition, two to three times a week, the 
right leg was totally numb when he awoke in the morning.  The 
veteran denied having any definite flare-ups as such, though 
he related that his back was stiffer in the winter.  He was 
not currently taking pain medication for his back.  The 
veteran had last worked from 1991 to 1996 operating a 
forklift and with some accommodation from his employer 
regarding lifting due to his back.  

On examination, the veteran's gait was somewhat slow but 
otherwise unremarkable.  There was possible mild exaggeration 
of lumbar lordosis.  In addition, there was tenderness to 
palpation about the L4 region.  The paraspinous musculature 
appeared noticeably tight.  Range of motion testing revealed 
forward flexion to 45 degrees with considerable pain, 
backward extension to 12 degrees, right lateral flexion to 
22 degrees, left lateral flexion to 15 degrees, right 
rotation to 15 degrees, and left rotation to 25 degrees.  
Straight leg raising bilaterally to about 50 degrees caused 
some pulling distress in the upper posterior thighs.  There 
was no evidence of atrophy in either extremity.  Knee and 
ankle reflexes were normal.  There was no hypesthesia of the 
lower extremities.  Findings from magnetic resonance imaging 
(MRI) of the lumbar spine included a suggestion of foraminal 
stenosis involving the right L4-5 foramen with effacement of 
the fat surrounding the right L4 nerve root and broad-based 
bulging disc annulus at L4-5 and L5-S1.  There was no focal 
disc hernia or central spinal canal stenosis.  The examiner 
indicated that, as likely as not, the diagnosis was L4-5 
radiculopathy, although he conceded that the veteran's 
symptoms and physical findings were difficult to correlate to 
a definable pathologic process.  He commented that, as to 
functional impairment, there was moderate limitation of 
walking and standing, limitation of forward bending, a 
lifting restriction of no more than 20 pounds, and a sitting 
and standing restriction of no more than 30 minutes.    

In his August 1999 substantive appeal, the veteran related 
that he had not worked since June 1996.  When potential 
employers found out he had a back disability, he did not get 
hired.  The veteran stated that he was limited to lifting 20 
pounds, took medications constantly for pain and depression, 
and slept on a back support mattress or sometimes slept on 
the floor.  He added that he could not walk more than one-
quarter of a mile without severe pain, was limited to riding 
in a car to approximately 100 miles, and could not sit in one 
position for longer than 10 or 15 minutes.     

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The RO has evaluated the veteran's low back disability as 40 
percent disabling, considering Diagnostic Code (Code) 5292, 
limitation of motion of the lumbar spine, and Code 5293, 
intervertebral disc syndrome.  38 C.F.R. § 4.71a.  

The Board notes that the Rating Schedule contains various 
diagnostic codes for the evaluation of spinal disability.  It 
is emphasized that although the veteran's disability involves 
limitation of motion of the lumbar spine, it also includes 
neurological manifestations.  Moreover, 40 percent is the 
maximum schedular evaluation available under Code 5292 for 
limitation of motion of the lumbar spine.  There are several 
codes that do provide for a disability rating greater than 
40 percent.  However, there is no evidence of vertebral 
fracture (Code 5285), ankylosis of the whole spine (Code 
5286), or ankylosis of the lumbar spine (Code 5289).  
Accordingly, the Board finds that the veteran's low back 
disability is most appropriately evaluated under Code 5293.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).     

Under Code 5293, a 40 percent rating is awarded when there is 
severe disability from intervertebral disc syndrome, 
characterized by recurring attacks with intermittent relief.  
A maximum schedular rating of 60 percent is in order when the 
intervertebral disc syndrome is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  VA has 
determined that intervertebral disc syndrome involves loss of 
range of motion.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under Code 5293, 
even if the disability is already assigned the maximum rating 
available for limitation of motion under another diagnostic 
code.  VAOGCPREC 36-97.  

In this case, the veteran's subjective complaints primarily 
consist of low back pain that radiates to the right hip and 
leg with some associated right leg and foot numbness.  The 
symptoms appear or worsen with prolonged walking, standing, 
sitting, or bending.  Objectively, there is severe limitation 
of motion due to pain, mild tenderness to palpation at L4-5, 
and evidence of paraspinous muscle tightness without overt 
spasm.  Radiographic studies of the lumbosacral spine show 
minimal degenerative changes, disc bulging at L4-5 on the 
right with possible foraminal stenosis at the same level, and 
disc bulging at L5-S1.  However, physical examination is 
essentially negative for objective indicia of appropriate 
neurological findings.  Specifically, all of the medical 
evidence of record reflects normal knee and ankle reflexes, 
normal strength, and intact sensation.  Moreover, there is no 
evidence of swelling, atrophy, or spinal deformity.  The 
Board acknowledges that the symptomatology associated with 
the veteran's disability results in substantial impairment.  
However, absent some clinical indication of neurological 
abnormality, the Board cannot conclude that the veteran's 
overall disability picture more nearly approximates the 
criteria for a 60 percent evaluation under Code 5293.  
38 C.F.R. § 4.7.   

In addition, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  The Board acknowledges that the veteran has 
not worked for several years.  However, the medical evidence 
reflects only restrictions on the work he would be able to 
perform.  There is no medical opinion that suggests that the 
veteran is unemployable due to his low back disability.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 40 percent for DDD of the lumbar spine with 
retrolisthesis of L5-S1.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000); 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 
4.7, 4.40, 4.45, 4.71a, Code 5293. 


ORDER

Entitlement to a disability rating greater than 40 percent 
for DDD of the lumbar spine with retrolisthesis of L5-S1 is 
denied.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 



